DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
See Pre-Grant Publication US 20210102736 for paragraphing.


Response to Amendment
The amendment filed July 21, 2022 has been entered. Claims 1-20 remain pending in the Application. Applicant’s amendment to the Specification, Drawings, and Claims have overcome all objections, interpretations, and rejections in the April 25, 2022 Office Action except as mentioned below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KWON II OH (EP 1371920 A2, hereinafter OH) in view of JOHN T. SULLIVAN (US 20090308686, hereinafter SULLIVAN).
Regarding claim 1, OH discloses:
An air conditioner (FIG. 2) configured to be coupled to a refrigerant flow path, comprising:
a compressor (11) configured to compress a refrigerant flowing in the refrigerant flow path;
an outdoor heat exchanger (13) configured to exchange heat between the refrigerant and outdoor air;
an expansion device (21) configured to expand the refrigerant;
an indoor heat exchanger (22) configured to exchange heat between the refrigerant and indoor air; and
a noise reduction device (30) configured to be coupled to the refrigerant flow path and configured to reduce flow noise of the refrigerant, the noise reduction device including:
a housing (31) including a refrigerant inlet (see flow arrows in FIG. 4) and a refrigerant outlet (see flow arrows in FIG. 4); and
a plurality of baffles (32; see FIG. 4 illustration below) disposed inside the housing and including a first baffle (32a) and a second baffle (32a) that partition an inside of the housing into a plurality of spaces (between 32a) in a flow direction of the refrigerant,
each of the first baffle and the second baffle including a hole (32c or 32d) through which the refrigerant passes….

    PNG
    media_image1.png
    636
    785
    media_image1.png
    Greyscale

The embodiment of OH FIG. 4 is silent as to the first and second baffle holes being disposed at the baffle centers.
SULLIVAN teaches: a noise reduction device (10; FIG. 4) configured to be coupled to the refrigerant flow path and configured to reduce flow noise of the refrigerant, the noise reduction device including: a housing (FIG. 1) including a refrigerant inlet (Ei) and a refrigerant outlet (Eo); and a plurality of baffles (13-19) disposed inside the housing and including a first baffle (13) and a second baffle (14) that partition an inside of the housing into a plurality of spaces (35 or 36) in a flow direction of the refrigerant, each of the first baffle and the second baffle including a hole (32c or 32d) through which the refrigerant passes,
the holes (represented by 21-22) of the first and second baffles being disposed at centers (FIG. 4) of the first and second baffles.
SULLIVAN (¶ 8) employs plurality of venturi passages create a partial vacuum in the inner or both the inner and outer annular chambers and from one annular chamber to the other thereby creating a substantially continuous partial vacuum through the length of the combined segments through which sound waves cannot propagate from inlet to outlet thereby reducing the exhaust sound pressure waves and attenuating/reducing muffler exhaust noise.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine OH with the teachings of SULLIVAN to employ baffles with central holes to reduce sound propagation through the muffler.

Regarding claim 2, OH as modified teaches the limitations of claim 1. OH additionally teaches:
wherein the holes of the first and second baffles (32; FIG. 4) are configured to be collinear (MERRIAM WEBSTER defines collinear as lying on or passing through the same straight line) with each other in the flow direction of the refrigerant.
SULLIVAN also additionally teaches:
wherein the holes of the first and second baffles (13-14) are configured to be collinear (see FIG. 4’s FPc) with each other in the flow direction of the refrigerant.

Regarding claim 3, OH as modified teaches the limitations of claim 1. SULLIVAN additionally teaches:
each of the first and second baffles (represented by 13 and 14) includes a first surface (see FIG. 4 illustration below) opposite to the flow direction, and
each of the first surfaces includes a first inclined portion (see FIG. 4 illustration below) formed to be inclined from the hole in the corresponding one of the first and second baffles, toward a periphery (see FIG. 4 illustration below) of the corresponding one of first and second baffles in the flow direction of the refrigerant.

    PNG
    media_image2.png
    1134
    1317
    media_image2.png
    Greyscale


Regarding claim 4, OH as modified teaches the limitations of claim 3. SULLIVAN additionally teaches:
each of the first and second baffles includes a second surface (see FIG. 4 illustration above) disposed on a side (see FIG. 4 illustration above) opposite to the first surface, and
each of the second surfaces includes a second inclined portion (see FIG. 4 illustration above) symmetrical to the first inclined portion with respect to a direction perpendicular (see FIG. 4 illustration above) to the flow direction of the refrigerant.

Regarding claim 5, OH as modified teaches the limitations of claim 1. OH additionally teaches:
an outdoor unit (10) including the compressor (11) and the outdoor heat exchanger (13), and
an indoor unit (20) including the expansion device (21) and the indoor heat exchanger (22),
wherein the noise reduction device (30) is disposed in the indoor unit.

Regarding claim 11, OH as modified teaches the limitations of claim 1. SULLIVAN additionally teaches:
wherein each of the first baffle and the second baffle (represented by 13 and 14) includes a plurality of ribs (55; FIG. 12) protruding from an outer circumferential surface (FIG. 12) thereof toward an inner circumferential surface (FIG. 12) of the housing while being spaced apart from each other in a circumferential direction (FIG. 12) of the outer circumferential surface thereof.

Regarding claim 12, OH as modified teaches the limitations of claim 1. SULLIVAN additionally teaches:
the plurality of baffles further comprises a third baffle (represented by 15; FIG. 4) disposed to be spaced apart from the first and second baffles (represented by 13 and 14) in the flow direction of the refrigerant and having a hole (21 to 22) through which the refrigerant passes,
each of the plurality of baffles further comprises a frame (23’) extending in the flow direction of the refrigerant so as to be coupled to one of the plurality of baffles adjacent thereto,
the frame of the first baffle is coupled to the second baffle, and the frame of the second baffle is coupled to the third baffle….
SULLIVAN (¶ 8) employs plurality of venturi passages create a partial vacuum in the inner or both the inner and outer annular chambers and from one annular chamber to the other thereby creating a substantially continuous partial vacuum through the length of the combined segments through which sound waves cannot propagate from inlet to outlet thereby reducing the exhaust sound pressure waves and attenuating/reducing muffler exhaust noise.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine OH with the teachings of SULLIVAN to employ enough baffles to ensure sound waves cannot propagate from inlet to outlet thereby reducing sound pressure waves and attenuating/reducing noise.
OH as additionally teaches: a third baffle (32a; FIG. 4), a frame (32b) and
the first and third baffles (32a) are disposed in-phase with each other in a circumferential direction (FIG. 4) of outer circumferential surfaces of the plurality of baffles, and the second baffle is disposed out of phase with the first and third baffles (FIG. 4).

Regarding claim 13, OH as modified teaches the limitations of claim 1. OH additionally teaches:
wherein the noise reduction device further comprises a filter (¶ 56) configured to collect foreign substances in the refrigerant introduced through the refrigerant inlet.
The Instant Claim has separate filter and silencer, while OH (¶ 56) discloses a combined silencer and muffler. Absent unexpected results, it has been held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961), see MPEP § 2144.04.

Regarding claim 14, OH as modified teaches the limitations of claim 1. OH additionally teaches:
wherein a filter (¶ 56) is disposed in line with the plurality of baffles in the flow direction of the refrigerant inside the housing.
The Instant Claim has separate filter and silencer, while OH (¶ 56) discloses a combined silencer and muffler. Absent unexpected results, it has been held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961), see MPEP § 2144.04.

Regarding claim 15, OH as modified teaches the limitations of claim 1. OH additionally teaches:
the refrigerant flow path comprises a refrigerant pipe (FIGS. 2 and 4) connected to the refrigerant inlet and the refrigerant outlet to connect the expansion device (21) to the indoor heat exchanger (22), and
the holes of the first and second baffles have a diameter (32c or 32d) which is less than 1.4 times a diameter (see FIG. 4 illustration above) of the refrigerant pipe and greater than one third times (see FIG. 4 illustration above) the diameter of the refrigerant pipe (the diameters of the holes and the pipe are similar meeting the limitation).
SULLIVAN also additionally teaches:
the holes of the first and second baffles have a diameter (13 and 14, as previously described by SULLIVAN) which is less than 1.4 times a diameter (see FIG. 4 illustration above) of the refrigerant pipe and greater than one third times (see FIG. 4 illustration above) the diameter of the refrigerant pipe (the diameters of the holes and the pipe are similar meeting the limitation).


Regarding claim 16, OH discloses:
An air conditioner (FIG. 2) configured to be coupled to a refrigerant flow path, comprising:
a compressor (11) configured to compress a refrigerant flowing in the refrigerant flow path;
an outdoor heat exchanger (13) configured to exchange heat between the refrigerant and outdoor air;
an expansion device (21) configured to expand the refrigerant;
an indoor heat exchanger (22) configured to exchange heat between the refrigerant and indoor air; and
a noise reduction device (30) configured to be coupled to the refrigerant flow path and disposed between the expansion device and the indoor heat exchanger to reduce flow noise of the refrigerant flowing in the refrigerant flow path from the expansion device to the indoor heat exchanger, the noise reduction device including:
a plurality of baffles (32) having holes through which the refrigerant can flow….
The embodiment of OH FIG. 4 is silent as to the first and second baffle holes being disposed at the baffle centers.
SULLIVAN teaches: a noise reduction device (10; FIG. 4) configured to be coupled to the refrigerant flow path and configured to reduce flow noise of the refrigerant, the noise reduction device including: a housing (FIG. 1) including a refrigerant inlet (Ei) and a refrigerant outlet (Eo); and a plurality of baffles (13-19) disposed inside the housing and including a first baffle (13) and a second baffle (14) that partition an inside of the housing into a plurality of spaces (35 or 36) in a flow direction of the refrigerant, each of the first baffle and the second baffle including a hole (32c or 32d) through which the refrigerant passes,
the holes (represented by 21-22) of the plurality of baffles (represented by 13-19) being respectively disposed at centers (FIG. 4) of the plurality of baffles.
SULLIVAN (¶ 8) employs plurality of venturi passages create a partial vacuum in the inner or both the inner and outer annular chambers and from one annular chamber to the other thereby creating a substantially continuous partial vacuum through the length of the combined segments through which sound waves cannot propagate from inlet to outlet thereby reducing the exhaust sound pressure waves and attenuating/reducing muffler exhaust noise
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine OH with the teachings of SULLIVAN to employ baffles with central holes to reduce sound propagation through the muffler.

Regarding claim 17, OH as modified teaches the limitations of claim 16. OH additionally teaches:
the refrigerant flow path comprises a refrigerant pipe (FIGS. 2 and 4) connecting the expansion device (21) to the indoor heat exchanger 22), and
the noise reduction device (30) is inserted into the refrigerant pipe.

Regarding claim 18, OH as modified teaches the limitations of claim 16. OH additionally teaches:
the noise reduction device (30) further comprises a housing (31) including a refrigerant inlet and a refrigerant outlet (FIG. 4), and
the plurality of baffles (32) are disposed inside the housing.
SULLIVAN also additionally teaches:
the noise reduction device (represented by 10) further comprises a housing (represented by 12) including a refrigerant inlet (represented by Ei) and a refrigerant outlet (represented by Eo), and
the plurality of baffles (13-19) are disposed inside the housing.

Regarding claim 19, OH as modified teaches the limitations of claim 16. SULLIVAN additionally teaches:
wherein the plurality of baffles (represented by 13-19) have a same shape (FIG. 2) and are disposed at equal intervals (FIG. 4) in the flow direction of the refrigerant.
SULLIVAN (¶ 8) also employs baffles as a plurality of substantially identical metallic, conical, stepped venturi-forming segments which are maintained in coaxial relationship to each other between an inlet and an outlet of the muffler to provide uniform flow.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine OH with the teachings of SULLIVAN to employ baffles as a plurality of substantially identical segments between an inlet and an outlet to provide uniform flow.


Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over OH in view of SULLIVAN, in further view of DANIEL KUEHN (US 6837260, hereinafter KUEHN).
Regarding claim 6, OH as modified teaches the limitations of claim 1. SULLIVAN additionally teaches:
the noise reduction device (10) includes a frame (23) coupled to the plurality of baffles,
the frame includes a first frame (23 for 13) and a second frame (23 for 14) coupled to the plurality of baffles inside the housing, extending in the flow direction of the refrigerant, and individually separable in a direction parallel (FIG. 4) to the flow direction of the refrigerant,
each of the plurality of baffles includes a first portion (55) and a second portion (27) separable in the direction parallel to the flow direction of the refrigerant,
the first portions of the plurality of baffles are connected to the first frame, and
the second portions of the plurality of baffles are connected to the second frame.
OH is silent regarding the baffles being separable in a direction perpendicular to the flow direction.
Regarding claim 6, KUEHN (Col. 6: 31-37) teaches a muffler within the first and second housing members (32 and 34) that are opened perpendicular (FIGS. 1-2) to refrigerant flow from inlet 66 to outlet 84. KUEHN (Col. 6: 10-14) teaches that securing the first and second housing members in the assembled relation using any suitable fastening system, such as nuts/bolts, clamps, snap-fit members, adhesives, and ultrasonic welding.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine OH and SULLIVAN with the teachings of KUEHN to employ a muffler within the that opened perpendicular to refrigerant flow.

Regarding claim 7, OH as modified teaches the limitations of claim 6. KUEHN additionally teaches:
wherein the plurality of baffles (represented by 36a, 38a, 40a, 42a, 44a, 46a, 48a, 50a, and 52a) and the first frame form a first assembly (represented by 32) of the noise reduction device,
the second portions (represented by 34) of the plurality of baffles (represented by 36b, 38b, 40b, 42b, 44b, 46b, 48b, 50b, and 52b) and the second frame form a second assembly (represented by 34) of the noise reduction device, and
the plurality of baffles are formed when the first assembly and the second assembly are coupled to each other.

Regarding claim 8, OH as modified teaches the limitations of claim 7. SULLIVAN additionally teaches:
wherein each of the first assembly and the second assembly has a same shape (FIG. 2) and is provided as a unitary body (10).

Regarding claim 9, OH as modified teaches the limitations of claim 7. KUEHN (Col. 6: 10-14) teaches that securing the first and second housing members in the assembled relation using any suitable fastening system, such as nuts/bolts, clamps, snap-fit members, adhesives, and ultrasonic welding.
With respect to the product-by-process limitation (where both assemblies have hooks that mate to slots in the opposing assembly), “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this instance, the method of mating hooks in each assemblies into slots in the opposing assembly with the mating in a direction perpendicular to the refrigerant flow direction does not impart structure distinct from the prior art. MPEP 2113.
	

Regarding claim 10, OH as modified teaches the limitations of claim 9. KUEHN teaches a snap-fit members coupling a plurality of parts 32 and 34 together.
It has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established:
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (see MPEP § 2143(I)(E)).
In the instant case, and as per (1), it should be noted that snap fit members comprise a hook portion and a slot portion for the hook to lock into. As per (2), based on the above, one of ordinary skill in the art would recognize that there are only 2 potential solutions to snap-fit members: hooks on one side of the coupling and slots on the other side of the coupling; or hooks and slots on both sides of the coupling. As per (3), one of ordinary skill in the art would recognize that arranging the snap-fit members would yield predictable results, since either installation would not change the principles of operation of the prior art, nor would it render the prior art inoperable for its intended purpose. As per (4), one of ordinary skill in the art would recognize that the installing hooks and slots on both sides of the coupling (is not a product of innovation but of ordinary skill and is obvious).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have placed hooks and slots on both sides of the coupling, as a matter of trying a finite number of predictable solutions, in order to couple the frame, without yielding unpredictable results.


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KWON II OH.
Regarding claim 20, OH discloses:
An air conditioner (FIG. 1) configured to be coupled to a refrigerant flow path, comprising:
a compressor (11) configured to compress a refrigerant flowing in the refrigerant flow path;
an outdoor heat exchanger (13) configured to exchange heat between the refrigerant and outdoor air;
an expansion device (21) configured to expand the refrigerant;
an indoor heat exchanger (22) configured to exchange heat between the refrigerant and indoor air; and
a noise reduction device (30) configured to be coupled to the refrigerant flow path disposed between the outdoor heat exchanger and the expansion device to reduce flow noise of the refrigerant flowing from the outdoor heat exchanger to the expansion device, the noise reduction device including:
a housing (31) including a refrigerant inlet and a refrigerant outlet;
a plurality of baffles (32, 33; FIGS. 5-6, see FIG. 5 illustration below) including holes having centers aligned along an axis and through which the refrigerant flows through which the refrigerant flows; and
a filter (32) configured to collect foreign substances in the refrigerant introduced through the refrigerant inlet,
the plurality of baffles being disposed in line with the filter in the flow direction of the refrigerant.
The Instant Claim has separate filter and silencer, while OH (¶ 56) discloses a combined silencer and muffler. Absent unexpected results, it has been held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961), see MPEP § 2144.04.

    PNG
    media_image3.png
    763
    782
    media_image3.png
    Greyscale



Response to Arguments
Applicant's arguments filed July 21, 2022 have been fully considered but they are not persuasive.

Regarding page 9, ¶ 1, in response to Applicant's Argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “providing the claimed arrangement in which the holes of the first and second baffles are disposed at centers of the first and second baffles, the refrigerant is not simply mixed in the noise reduction device but is rectified through two phase separation of the refrigerant, so that the refrigerant may be stabilized in a small space and the installation of the noise reduction device 100 may be improved.”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Regarding page 11, ¶ 1, Applicant Argues that “OH is in fact not silent but rather specifically teaches away from the claimed baffles having holes which are disposed at centers of the plurality of baffles.” In response, upon further consideration of OH (FIGS. 5-6, FIG. 5 Illustrated above), teaches a plurality of baffles (32, 33) having holes which are disposed at centers of the plurality of baffles, thus, OH does not teach away.

Regarding page 11, ¶ 1, Applicant Argues that it would not have been obvious to one skilled in the art to combine OH with the teachings of SULLIVAN to employ baffles with central holes to reduce sound propagation through the muffler. In response, upon further consideration of OH (FIGS. 5-6, FIG. 5 Illustrated above), teaches baffles with central holes to reduce sound propagation through the muffler.

Regarding page 13, claims 2-19 are rejected for the reasons stated above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.B./Examiner, Art Unit 3763



/PAUL ALVARE/Primary Examiner, Art Unit 3763